EXHIBIT 10.5

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 008

 

   DATE OF CHANGE ORDER REQUEST: April 14, 2008. OWNER:  Cheniere Sabine Pass
Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT:
August 24, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Willbros Construction change order for work associated with the 16” Bridgeline
Interconnect piping. This change order includes charge from January 3rd thru
February 22nd. Work is complete.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,016,271.08

The Contract Price prior to this Change Order was

   $ 8,073,271.08

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of (Estimated)

   $ 56,139.00

The new Contract Price including this Change Order will be

   $ 8,129,410.08

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by zeo (0) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is February 19, 2008.

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by zero (0) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is March 6, 2008.

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
zero (0) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is May 5, 2008.

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

/s/ R. Keith Teague

    

                     

Owner      Contractor

R. Keith Teague

    

/s/ Douglas W. Fletcher

Name      Name  

President

    

         

Title      Title   Date of Signing

5/2/08

    

                 

Date of Signing      Willbros Engineering   Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 009

 

     DATE OF CHANGE ORDER: April 7, 2008. OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Willbros Construction change order for work associated with the 16” Off-set for
NPGL to Kinder Morgan Station construction. Includes charge from January 17th
thru March 16th. Work is completed.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,072,410.08

The Contract Price prior to this Change Order was

   $ 8,129,410.08

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of (Estimated)

   $ 63,185.94

The new Contract Price including this Change Order will be

   $ 8,192,596.02

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be (increased) (decreased)
(unchanged) by zero (0) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is February 19, 2008.

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by zero (0) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is March 6, 2008.

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased) (decreased) (unchanged) by
zero (0) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is May 5, 2008.

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

/s/ R. Keith Teague

    

/s/ Douglas W. Fletcher

Owner      Contractor

R. Keith Teague

    

Willbros Construction

Name      Name  

President

    

VP-Facilities

Title      Title   Date of Signing

5/2/08

    

4/28/08

Date of Signing      Willbros Engineering   Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 010

 

   DATE OF CHANGE ORDER :     April 15, 2008 OWNER:  Cheniere Sabine Pass
Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT:
August 24, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Add ladder to east end of walkway on Bridgeline Platform meter skid. Cheniere
requested to have two means of access and egress.

 

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,135,596.02

The Contract Price prior to this Change Order was

   $ 8,192,596.02

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 4,816.68

The new Contract Price including this Change Order will be

   $ 8,197,412.70

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is                         , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                         , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
                 (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is                         , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

/s/ Douglas W. Fletcher

Owner      Contractor

/s/ Allan T. Bartz

    

Willbros Construction

Name      Name

Director EPC

    

VP-Facilities

Title      Title

5/2/08

    

4/28/08

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 011

 

   DATE OF CHANGE ORDER:     April 15, 2008 OWNER:  Cheniere Sabine Pass
Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT:
August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Hand rail modification to allow 16” inlet and outlet piping clearance for
bolt-up to Brdigeline skid. Also includes handrail modification to allow piping
clearance for 30” inlet and 24” outlet to Southwest Lateral skid, and 16” inlet
and outlet piping to NGPL.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,140,412.70

The Contract Price prior to this Change Order was

   $ 8,197,412.70

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,584.90

The new Contract Price including this Change Order will be

   $ 8,198,997.60

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is                         , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                         , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
                 (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is                         , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

/s/ Douglas W. Fletcher

Owner      Contractor

/s/ Allan T. Bartz

    

Willbros Construction

Name      Name

Director EPC

    

VP-Facilities

Title      Title

5/2/08

    

4/28/08

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 012

 

   DATE OF CHANGE ORDER:     April 15, 2008 OWNER:  Cheniere Sabine Pass
Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT:
August 24, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Per WEI, Willbros grinded out welds and relocated RTU building on Bridgeline
platform to accommodate for cable enclosure box.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,141,997.60

The Contract Price prior to this Change Order was

   $ 8,198,997.60

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,163.45

The new Contract Price including this Change Order will be

   $ 8,200,161.05

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is                         , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                         , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
                 (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is                         , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

/s/ Douglas W. Fletcher

Owner      Contractor

/s/ Allan T. Bartz

    

Willbros Construction

Name      Name

Director EPC

    

VP-Facilities

Title      Title

5/2/08

    

4-28-08

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 013

 

   DATE OF CHANGE ORDER:     April 15, 2008 OWNER:  Cheniere Sabine Pass
Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT:
August 24, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Change 42”x12” tee with a 42”x16” with 16”x12” eccentric reducer on drawing
#SP-18-M-000-P-915.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,143,161.05

The Contract Price prior to this Change Order was

   $ 8,200,161.05

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,530.10

The new Contract Price including this Change Order will be

   $ 8,201,691.15

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is                         , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                         , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
                 (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is                         , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

/s/ Douglas W. Fletcher

Owner      Contractor

/s/ Allan T. Bartz

    

Willbros Construction

Name      Name

Director EPC

    

VP-Facilities

Title      Title

5/2/08

    

4-28-08

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 014

 

   DATE OF CHANGE ORDER:     April 15, 2008 OWNER:  Cheniere Sabine Pass
Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT:
August 24, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Additional work per drawing #SP-18-M-0005-P-912 Rev. 1&2. Includes (2)
additional 24” welds for (1) 24” x 11’-3” spool piece, as well as the difference
between a 24” and 30” weld for the change out of a 90 degree ell from 24” to
30”.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,144,691.05

The Contract Price prior to this Change Order was

   $ 8,201,691.05

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 10,229.50

The new Contract Price including this Change Order will be

   $ 8,211,920.65

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is                         , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                         , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
                 (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is                         , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

/s/ Douglas W. Fletcher

Owner      Contractor

/s/ Allan T. Bartz

    

Willbros Construction

Name      Name

Director EPC

    

VP-Facilities

Title      Title

5/2/08

    

4/28/08

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 015

 

   DATE OF CHANGE ORDER:     April 15, 2008 OWNER:  Cheniere Sabine Pass
Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT:
August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Sandblast and FBE coat underground pipe and fittings due to client providing
bare pipe and fittings. Coated (3) 16” ell’s, (2) 16” 45’s, (1) 12” ell, (3) 24”
45’s, (1) 42” tee, (1) 42” cap, (1) 12” eccentric reducer, (1) 42”x16” reducing
tee, and (1) 16”x12” concentric reducer.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,154,920.65

The Contract Price prior to this Change Order was

   $ 8,211,920.65

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 4,194.20

The new Contract Price including this Change Order will be

   $ 8,216,114.85

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is                         , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                         , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
                 (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is                         , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

/s/ Douglas W. Fletcher

Owner      Contractor

/s/ Allan T. Bartz

    

Willbros Construction

Name      Name

Director EPC

    

VP-Facilities

Title      Title

5/2/08

    

4-28-08

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 016

 

   DATE OF CHANGE ORDER:     April 15, 2008 OWNER:  Cheniere Sabine Pass
Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT:
August 24, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Fabricate and install 2” bypass for gas operated actuator on 42” ball valve not
shown on prints. M&R piping phase. Includes Buffalo Gap E&I CCR# 21 & 28.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,159,114.85

The Contract Price prior to this Change Order was

   $ 8,216,114.85

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 21,559.21

The new Contract Price including this Change Order will be

   $ 8,237,674.06

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is                         , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                         , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
                 (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is                         , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

     

/s/ Douglas W. Fletcher

Owner       Contractor

/s/ Allan T. Bartz

     

Willbros Construction

Name       Name

Director EPC

     

VP-Facilities

Title       Title

5/2/08

     

4-28-08

Date of Signing       Date of Signing

 

D-2



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Sabine Pass Pipeline – Johnson

   CHANGE ORDER NUMBER: 017

Bayou Measurement Facilities

      DATE OF CHANGE ORDER: April 15, 2008

OWNER: Cheniere Sabine Pass Pipeline, L.P.

  

CONTRACTOR: Willbros RPI, Inc.

  

DATE OF AGREEMENT: August 24, 2007

  

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Bridgeline meter skid modification work completed on T&M basis

 

 

Adjustment to Contract Price

The original Contract Price was

   $ 7,057,000.00       

Net change by previously authorized Change Orders (#            )

   $ 1,180,674.06       

The Contract Price prior to this Change Order was

   $ 8,237,674.06       

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 11,260.32       

The new Contract Price including this Change Order will be

   $ 8,248,934.38       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                      (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is                      , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                      (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                     , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
                     (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is                      , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

  

Willbros Construction

Owner

   Contractor

/s/ Allan T. Bartz

  

/s/ Douglas W. Fletcher

Name

   Name

Director EPC

  

VP - Facilities

Title

   Title

5/2/08

  

4-28-08

Date of Signing

   Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 018

 

   DATE OF CHANGE ORDER:     April 15, 2008 OWNER:  Cheniere Sabine Pass
Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT:
August 24, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Addition of new switch rack foundation for disconnect at power pole location.
Had to excavate, pour 8cy of concrete and backfill.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,191,934.38

The Contract Price prior to this Change Order was

   $ 8,248,934.38

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 7,004.82

The new Contract Price including this Change Order will be

   $ 8,255,939.20

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is                         , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                         , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
                 (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is                         , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

     

Willbros Construction

Owner       Contractor

/s/ Allan T. Bartz

     

/s/ Douglas W. Fletcher

Name       Name

Director EPC

     

VP-Facilities

Title       Title

5/2/08

     

4-28-08

Date of Signing       Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 019

 

   DATE OF CHANGE ORDER:     April 15, 2008 OWNER:  Cheniere Sabine Pass
Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT:
August 24, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Rain event that occurred on January 31, 2008. Project was shut down for 2 hours
due to heavy rain.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,198,939.20

The Contract Price prior to this Change Order was

   $ 8,255,939.20

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 10,638.00

The new Contract Price including this Change Order will be

   $ 8,266,577.20

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is                         , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                         , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
                 (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is                         , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

/s/ Douglas W. Fletcher

Owner      Contractor

/s/ Allan T. Bartz

    

Willbros Construction

Name      Name

Director EPC

    

VP-Facilities

Title      Title

5/2/08

    

4-28-08

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 020

 

   DATE OF CHANGE ORDER:     April 15, 2008 OWNER:  Cheniere Sabine Pass
Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT:
August 24, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Rain event that occurred on January 16, 2008. Project was shut down for 4 hours
due to rains.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,209,577.20

The Contract Price prior to this Change Order was

   $ 8,266,577.20

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 27,280.00

The new Contract Price including this Change Order will be

   $ 8,293,857.20

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is                         , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by                  (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                         , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
                 (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is                         , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

/s/ R. Keith Teague

    

Willbros Construction

Owner      Contractor

R. Keith Teague

    

/s/ Douglas W. Fletcher

Name      Name

President

    

VP-Facilities

Title      Title

5/2/08

    

4-28-08

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 021

 

   DATE OF CHANGE ORDER: 04/01/2008 OWNER:  Cheniere Sabine Pass Pipeline, L.P.
   CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Run conduit for chromatograph test plug on bridgeline. Bid was directed and
approved by Robert Stephenson on March 11, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#26

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,236,857.20

The Contract Price prior to this Change Order was

   $ 8,293,857.20

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,823.90

The new Contract Price including this Change Order will be

   $ 8,295,681.10

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner          Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name            Name  

Director EPC

    

VP-Facilities

Title      Title   5/2/08       

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 022

 

   DATE OF CHANGE ORDER : 04/01/2008 OWNER:  Cheniere Sabine Pass Pipeline, L.P.
   CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Run conduit for remote ultrasonic meter on southwest lateral. Bid was directed
and approved by Robert Stephenson on March 11, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#25

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,238,681.10

The Contract Price prior to this Change Order was

   $ 8,295,681.10

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 2,041.25

The new Contract Price including this Change Order will be

   $ 8,297,722.35

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title      Title 5/2/08     

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 023

 

   DATE OF CHANGE ORDER: 04/01/2008 OWNER:  Cheniere Sabine Pass Pipeline, L.P.
   CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Run sample tubing and heat trace on bridgeline and electrical work. Bid was
directed and approved by Robert Stephenson on March 11, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#23

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,240,722.35

The Contract Price prior to this Change Order was

   $ 8,297,722.35

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,989.50

The new Contract Price including this Change Order will be

   $ 8,299,711.85

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title      Title 5/2/08     

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER PROPOSAL FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 024

 

   DATE OF CHANGE ORDER: 04/01/2008 OWNER:  Cheniere Sabine Pass Pipeline, L.P.
   CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Purchased converters and cable for southwest lateral panels as directed within
email dated March 4, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#20

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,242,711.85

The Contract Price prior to this Change Order was

   $ 8,299,711.85

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of (Estimated)

   $ 3,483.35

The new Contract Price including this Change Order will be

   $ 8,303,195.20

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased) (decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner          Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name          Name  

Director EPC

    

VP. Facilities

Title      Title  

5/2/08

    

 

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 025

 

   DATE OF CHANGE ORDER: 04/01/2008 OWNER:  Cheniere Sabine Pass Pipeline, L.P.
   CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Install 12v DC to 24v DC transmitter and rewiring, termination of converters,
purchase of 4 more converters, and install cat 5 cable. Bid was directed and
approved by Robert Stephenson on March 11, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#22

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,246,195.20

The Contract Price prior to this Change Order was

   $ 8,303,195.20

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 5,469.40

The new Contract Price including this Change Order will be

   $ 8,308,664.60

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title      Title 5/2/08     

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities

 

  

CHANGE ORDER NUMBER:  026

DATE OF CHANGE ORDER:   04/01/2008  

OWNER:  Cheniere Sabine Pass Pipeline, L.P.    CONTRACTOR:  Willbros RPI, Inc.
   DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

For the mounting of two Becker controllers for flow control valves #784 and
#785. Needed to add terminal strips to back of the Transco RTU rack and to add
cable between the controllers and the RTU rack and terminate as directed within
email dated February 28, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#19

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#________)

   $ 1,251,664.60

The Contract Price prior to this Change Order was

   $ 8,308,664.60

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,276.50

The new Contract Price including this Change Order will be

   $ 8,309,941.10

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner          Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name          Name  

Director EPC

    

 

5/2/08       

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 027

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

For the addition of automitters on each of the four QB Johnson heaters (one on
bridgeline and three on southwest lateral) as directed within email dated
February 28, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#18

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,252,941.10

The Contract Price prior to this Change Order was

   $ 8,309,941.10

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 7,902.80

The new Contract Price including this Change Order will be

   $ 8,317,843.90

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title      Title 5/2/08     

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 028

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

For the installation of 19” rack in the KM control building and complete all
terminations. Change order was directed and approved by Al Bartz on February 25,
2008.

Ref: Buffalo Gap Instrument & Electrical CCR#17

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,260,843.90

The Contract Price prior to this Change Order was

   $ 8,317,843.90

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 29,900.00

The new Contract Price including this Change Order will be

   $ 8,347,743.90

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title      Title 5/2/08     

 

D-2



--------------------------------------------------------------------------------

ATTACHMENT SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 029

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

For the purchase and installation of lugs for batteries. The hardware that came
with the batteries did not work so additional lugs were purchased that would
work as directed within email dated February 28, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#16

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,290,743.90

The Contract Price prior to this Change Order was

   $ 8,347,743.90

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 215.05

The new Contract Price including this Change Order will be

   $ 8,347,958.95

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title      Title       5/2/08     

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 030

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Purchased and installed the contacts for starters for the run status on each of
the heater blower motors as directed within email dated February 28, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#15

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,290,958.95

The Contract Price prior to this Change Order was

   $ 8,347,958.95

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,351.25

The new Contract Price including this Change Order will be

   $ 8,349,310.20

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title        5/2/05      Title

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or .2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 031

 

   DATE OF CHANGE ORDER: 04/01/2008 OWNER:  Cheniere Sabine Pass Pipeline, L.P.
   CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Ran conduit and pulled wire to the inlet valve in the yard per Cheniere’s
request as directed within email dated February 28, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#14

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,292,310.20

The Contract Price prior to this Change Order was

   $ 8,349,310.20

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 4,992.15

The new Contract Price including this Change Order will be

   $ 8,354,302.35

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title        5/2/05     

 

D-2



--------------------------------------------------------------------------------

ATTACHMENT D

FORM OF CHANGE ORDER

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 032

 

   DATE OF CHANGE ORDER: 04/01/2008 OWNER:  Cheniere Sabine Pass Pipeline, L.P.
   CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Addition to bid letter for 3rd meter for rectifier (cathodic protection). For
the purchase and installation of wire for power to the rectifier as directed
within email dated March 4, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#13

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,297,302.35

The Contract Price prior to this Change Order was

   $ 8,354,302.35

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,239.70

The new Contract Price including this Change Order will be

   $ 8,355,542.05

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline, L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP- Facilities

Title        5/2/08      Title

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 033

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Lighting contactor: lighting panel was not built to drawing #SP-18-M-001-G-512.
The photo-cell will not work without lighting contactor. Work was done as
directed within the email dated February 28, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#12

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,298,542.05

The Contract Price prior to this Change Order was

   $ 8,355,542.05

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 2,262.05

The new Contract Price including this Change Order will be

   $ 8,357,804.10

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is          TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title      Title

    5/2/08

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 034

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Wire price difference. On southwest lateral platform the load for the QB Johnson
heater was increased per the new revision drawing #SP-18-M-001-G-521. Price
difference between the original 1000’ of #2 THHN and the #250 THHN is
significant due to price of copper. Work was done as directed within the email
dated February 28, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#11

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,300,804.10

The Contract Price prior to this Change Order was

   $ 8,357,804.10

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 3,655.85

The new Contract Price including this Change Order will be

   $ 8,361,459.95

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

 

        5/2/08

    

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 035

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Cable and convertors approved by the programmer that were not on the drawings.
Bid was directed and approved by James Frisbie on February 5, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#10

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,304,459.95

The Contract Price prior to this Change Order was

   $ 8,361,459.95

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 3,934.15

The new Contract Price including this Change Order will be

   $ 8,365,394.10

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title      Title

                    5/2/08

         

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 036

 

     DATE OF CHANGE ORDER : 04/01/2008 OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Purchase of generator for programmer as directed within email dated March 4,
2008.

Ref: Buffalo Gap Instrument & Electrical CCR#9

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,308,394.10

The Contract Price prior to this Change Order was

   $ 8,365,394.10

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 410.55

The new Contract Price including this Change Order will be

   $ 8,365,804.65

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title      Title

        5/2/08

    

 

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 037

 

     DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

For the purchase of an ignition cable for the heater that was to be provided by
Vendor but was not (NAPA part # 734803). Purchase was okayed by Monica Williams
on January 22, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#8

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,308,804.65

The Contract Price prior to this Change Order was

   $ 8,365,804.65

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,316.75

The new Contract Price including this Change Order will be

   $ 8,367,121.40

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas T. Fletcher

Name      Name

Director EPC

    

VP - Facilities

Title      Title

    5/2/08

 

D-2



--------------------------------------------------------------------------------

ATTACHMENT D SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 038

 

     DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Purchase of disconnects for engineering department as directed in email dated
January 17, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#7

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,310,121.40

The Contract Price prior to this Change Order was

   $ 8,367,121.40

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 21,547.55

The new Contract Price including this Change Order will be

   $ 8,388,668.95

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP - Facilities

Title      Title

        5/2/08

    

 

 

D-2



--------------------------------------------------------------------------------

ATTACHMENT D SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 039

 

   DATE OF CHANGE ORDER: 04/01/2008 OWNER:  Cheniere Sabine Pass Pipeline, L.P.
   CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Change in breaker sizes (70A to 30A) and change in overload sizes for the
starters to match the motors as directed in email dated January 17, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#6

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,331,668.95

The Contract Price prior to this Change Order was

   $ 8,388,668.95

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 10,124.60

The new Contract Price including this Change Order will be

   $ 8,398,793.55

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner          Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name            Name  

Director EPC

    

VP-Facilities

Title      Title   5/2/08       

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 040

 

     DATE OF CHANGE ORDER: 04/01/2008 OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Back-up power and terminations. Ref# 51523-08-O-0174. Work was done as directed
within email dated January 4, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#5

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,341,793.55

The Contract Price prior to this Change Order was

   $ 8,398,793.55

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 23,146.05

The new Contract Price including this Change Order will be

   $ 8,421,939.60

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP - Facilities

Title      Title

        5/2/08

    

 

 

D-2



--------------------------------------------------------------------------------

ATTACHMENT D SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 041

 

     DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Addition to bid letter for 3rd meter for rectifier (cathodic protection). This
includes the #4 wire from the pipe flanges on both platforms to the rectifiers.
Bid was directed and approved by Al Bartz on January 18, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#4

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,364,939.60

The Contract Price prior to this Change Order was

   $ 8,421,939.60

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 9,917.60

The new Contract Price including this Change Order will be

   $ 8,431,857.20

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s./ Douglas W. Fletcher

Name      Name

Director EPC

    

VP - Facilities

Title      Title

        5/2/08

    

 

D-2



--------------------------------------------------------------------------------

ATTACHMENT D SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 042

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:   Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007
  

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

RTU building bridgeline/ make raceway larger. Raceway in RTU building too small.
Made the raceway larger with gutters and nipples to the wall and removed conduit
that was already installed as directed in email dated January 17, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#1

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,374,857.20

The Contract Price prior to this Change Order was

   $ 8,431,857.20

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,811.25

The new Contract Price including this Change Order will be

   $ 8,433,668.45

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP - Facilities

Title      Title

        5/2/08

    

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 043

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Run sample tubing and heat trace on southwest lateral, per Transco. Request for
line to be run from gas chromatograph to the 4” and first 16” line as directed
in letter dated March 20, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#24

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,376,668.45

The Contract Price prior to this Change Order was

   $ 8,433,668.45

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 3,176.30

The new Contract Price including this Change Order will be

   $ 8,436,844.75

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP - Facilities

Title      Title

        5/2/08

    

 

D-2



--------------------------------------------------------------------------------

ATTACHMENT D SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 044

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Labor to update all changes and corrections to electrical drawings for
bridgeline, southwest lateral, and Kinder Morgan platforms as directed in letter
dated March 21, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#29

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,379,844.75

The Contract Price prior to this Change Order was

   $ 8,436,844.75

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,725.00

The new Contract Price including this Change Order will be

   $ 8,438,569.75

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

/s/ Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP Facilities

Title      Title

        5/2/08

    

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 045

 

   DATE OF CHANGE ORDER: 04/07/2008 OWNER:  Cheniere Sabine Pass Pipeline, L.P.
   CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Purchase solenoid for Transco for southwest lateral. The solenoid valve is part
of the heat trace that will be used to open and close the 4” and 16” meter lines
depending on where the sample is taken. Purchased as directed in letter dated
March 21, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#30

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,381,569.75

The Contract Price prior to this Change Order was

   $ 8,438,569.75

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 1,354.70

The new Contract Price including this Change Order will be

   $ 8,439,924.45

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner          Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name            Name  

Director EPC

    

VP-Facilities

Title        5/2/08       

 

D-2



--------------------------------------------------------------------------------

ATTACHMENT SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 046

 

   DATE OF CHANGE ORDER:   04/07/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

For the purchase of four valves needed in the replacement of 5-  1/2” 6000lb
valves that were needed for the 2- 42” mainline valves as directed in letter
dated March 25, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#31

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,382,924.45

The Contract Price prior to this Change Order was

   $ 8,439,924.45

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 862.50

The new Contract Price including this Change Order will be

   $ 8,440,786.95

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP - Facilities

Title      Title

        5/2/08

    

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 047

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Fiber route change due to misunderstanding about what type of material was being
used. Cable trays were going to be used but it was decided that conduit would be
used instead. Work was done as directed within email dated January 4, 2008.

Ref: Buffalo Gap Instrument & Electrical CCR#2

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,383,786.95

The Contract Price prior to this Change Order was

   $ 8,440,786.95

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 5,405.00

The new Contract Price including this Change Order will be

   $ 8,446,191.95

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP - Facilities

Title      Title

        5/2/08

    

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 048

 

   DATE OF CHANGE ORDER:   04/01/2008   OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

QB Johnson/ heater work. Reference # 07237-WCF-WRI-T-00685 CHENIERE JOHNSON
BAYOU RFI-015

Ref: Buffalo Gap Instrument & Electrical CCR#3

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,389,191.95

The Contract Price prior to this Change Order was

   $ 8,446,191.95

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 7,820.00

The new Contract Price including this Change Order will be

   $ 8,454,011.95

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP - Facilities

Title      Title

        5/2/08

    

        4/28/08

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 049

 

   DATE OF CHANGE ORDER: 04/28/2008 OWNER:  Cheniere Sabine Pass Pipeline, L.P.
   CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

BGI&E CCR #27 for the purchase of six relays that were needed to provide
override protection for Cheniere’s Pipeline on each regulating skids
(Bridgeline, Transco, and NGPL).

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,397,011.95

The Contract Price prior to this Change Order was

   $ 8,454,011.95

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 345.00

The new Contract Price including this Change Order will be

   $ 8,454,356.95

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is             TBD            , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is             TBD            , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is             TBD            , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner      Contractor

/s/ Allan T. Bartz

    

/s/ Douglas W. Fletcher

Name      Name

Director EPC

    

VP-Facilities

Title      Title

5/2/08

    

4-28-08

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 050

 

   DATE OF CHANGE ORDER: May 05, 2008 OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Delay claim settlement and Extension of Time as per Al Bartz email dated May 5,
2008. Includes $350K for delay claim, $222,203 275 ton crane extension due to
heaters arriving late, and $76,798 for the cranes labor and fuel cost.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 1,426,505.05

The Contract Price prior to this Change Order was

   $ 8,483,505.05

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 649,001.00

The new Contract Price including this Change Order will be

   $ 9,132,506.05

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

 

Owner          Contractor

/s/ Allan T. Bartz

    

/s/ Bob Last

Name            Name  

President

    

Mgr. of Projects

Title      Title

5/6/08

    

5/5/08

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 051

 

   DATE OF CHANGE ORDER: May 05, 2008 OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Modify and install additional Bridgeline and Southwest Lateral pipe supports not
shown on drawings.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 2,075,506.05

The Contract Price prior to this Change Order was

   $ 9,132,506.05

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 23,337.70

The new Contract Price including this Change Order will be

   $ 9,155,843.75

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

/s/ Kenny Reid

Owner          Contractor

/s/ Allan T. Bartz

    

 

Name            Name  

Director EPC

    

 

Title      Title  

5/12/08

    

 

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 052

 

   DATE OF CHANGE ORDER: May 05, 2008 OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Purchase and install 54.6 tons of white limestone for walkways and valve access
areas.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 2,098,843.75

The Contract Price prior to this Change Order was

   $ 9,155,843.75

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 5,810.40

The new Contract Price including this Change Order will be

   $ 9,161,654.15

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

/s/ Kenny Reid

Owner          Contractor

/s/ Allen T. Bartz

    

Kenny Reid

Name            Name  

Director EPC

    

 

Title      Title  

5/12/08

    

 

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

ATTACH SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 053

 

   DATE OF CHANGE ORDER: May 05, 2008 OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Built (6) spools for SWL heaters per Chad Bell (shown on drawings as Vendor
furnished). Willbros was later informed to install orifice flanges on all spools
and build (2) spools for Bridgeline. Total of (15) 2” sch.80 welds, and (8) 2”
cuts.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 2,104,654.14

The Contract Price prior to this Change Order was

   $ 9,161,654.14

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 6,992.15

The new Contract Price including this Change Order will be

   $ 9,168,646.29

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

/s/ Bob Last

Owner          Contractor

/s/ Allan T. Bartz

    

Willbros Construction

Name            Name  

Director EPC

    

Manager of Projects

Title      Title  

5/14/08

    

5-13-2008

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 054

 

   DATE OF CHANGE ORDER: May 13, 2008 OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Made modification to 16” NGPL feed line due to pre cast supports being in wrong
location. Flanges were hitting top of support. Modified (2) spool pieces to
re-locate flanges. Work directed by Chad Bell.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 2,111,646.29

The Contract Price prior to this Change Order was

   $ 9,168,646.29

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 6,124.40

The new Contract Price including this Change Order will be

   $ 9,174,770.69

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner          Contractor

/s/ Allan T. Bartz

    

/s/ Bob Last

Name            Name  

Director EPC

    

Manager of Projects

Title      Title  

5/14/08

    

5-13-2008

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Sabine Pass Pipeline - Johnson Bayou Measurement Facilities   

CHANGE ORDER NUMBER: 055

 

   DATE OF CHANGE ORDER: May 13, 2008 OWNER:  Cheniere Sabine Pass Pipeline,
L.P.    CONTRACTOR:  Willbros RPI, Inc.    DATE OF AGREEMENT: August 24, 2007   

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Touch painting on skids due to shipping damages, and painting of cadium stud
bolts as per Chad Bell.

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $ 7,057,000.00

Net change by previously authorized Change Orders (#                )

   $ 2,117,770.69

The Contract Price prior to this Change Order was

   $ 9,174,770.69

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $ 25,840.98

The new Contract Price including this Change Order will be

   $ 9,200,611.67

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Target Bridgeline Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Target Bridgeline Mechanical Completion Date as of the date of this Change
Order therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by         TBD         (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is         TBD        , 20    .

(attach additional documentation if necessary)

The Target Final Completion Date will be (increased)(decreased)(unchanged) by
        TBD         (    ) Days.

The Target Final Completion Date as of the date of this Change Order therefore
is         TBD        , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Sabine Pass Pipeline L.P.

    

Willbros Construction

Owner          Contractor

/s/ R. Keith Teague

    

/s/ Bob Last

Name            Name  

President

    

Manager of Projects

Title      Title  

5-13-08

    

5-13-2008

Date of Signing      Date of Signing

 

D-2